                        UNITED STATES DISTRICT COURT 
                           DISTRICT OF MINNESOTA 
                                        
Yufan Zhang, 
 
      Plaintiff, 
v.                                                       MEMORANDUM OPINION 
                                                               AND ORDER 
                                                         Civil No. 18‐1454 (MJD/KMM) 
UnitedHealth Group and  
Sujatha Duraimanickam, 
 
      Defendant. 
 
 
      Kaitlyn L. Dennis, Gustafson Gluek PLLC, Counsel for Plaintiff. 
 
      Sandra L. Jezierski and Jeremy D. Robb, Nilan Johnson Lewis PA, Counsel 
for Defendants. 
 
 
      This matter is before the Court on Defendants’ motion to compel arbitration 

or in the alternative, to dismiss Plaintiff’s claims. 

I.    Background 

      Plaintiff was an employee of Defendant UnitedHealth Group 

(“UnitedHealth”) from December 2014 through November 14, 2016.  (Amended 

Complaint ¶¶ 3, 11.)  In 2016, he was a senior developer and reported to 

Defendant Sujatha Duraimanickam.  (Id.)  Plaintiff alleges that during the time 


                                             1 
 
Duraimanickam was his supervisor, she repeatedly made remarks that Plaintiff 

was less capable of performing the work of developer compared to his younger 

coworkers and pressured Plaintiff to resign his position.  (Id.)  When he failed to 

resign, Plaintiff alleges that Duraimanickam: 1) restricted his access to important 

developer resources after younger developers were hired; 2) assigned him 

complicated and lengthy projects with unrealistic deadlines; 3) claimed Plaintiff 

lacked the requisite skills for his job, even though he worked in a web 

development environment that he created and developed the training material 

for; and 4) exaggerated mistakes to make them look like major issues.  (Id. ¶ 3.)  

It is Plaintiff’s claim that Duraimanickam set him up for failure as rationale for 

terminating his employment.  (Id.) 

      Plaintiff claims all other members of Duraimanickam’s team were treated 

differently than Plaintiff.  (Id. ¶ 4.)  He claims they were all provided the 

resources they needed to complete their work and were given adequate time and 

flexible deadlines to complete projects.  (Id.)  

      Plaintiff pursued dispute resolution regarding his claims against 

Duraimanickam within UnitedHealth.  Plaintiff claims that human resources 




                                           2 
 
failed to adequately investigate his claims and adopted Duraimanickam’s biased 

assessment of Plaintiff.  (Id. ¶ 5.) 

       In his May 2017 charge filed with the Minnesota Department of Human 

Rights (“MDHR”), which was cross‐filed with the EEOC, Plaintiff claimed he 

was discriminated against based on age.  (Robb Decl. Ex. 1.)  He claimed he “was 

treated differently and less favorably than my younger coworkers.  My 

supervisor made unfavorable comments about my age.  I was subjected to 

constant discipline and I was discharged on November 14, 2016.” (Id.)  He 

further claimed, “It is my belief I was discriminated against on the basis of my 

age/56 in violation of the Age Discrimination in Employment Act of 1967, as 

amended.”  (Id.)   

       By notice dated February 27, 2018, the EEOC issued a Notice of Right To 

Sue.  (Id.)  Plaintiff’s original pro se complaint was filed on May 25, 20181, and an  

Amended Complaint was filed on August 13, 2018.  In the Amended Complaint, 

Plaintiff has asserted claims of age discrimination under the ADEA and the 

MHRA and a claim of defamation. 

        


                                                            
1
   After commencing this action, Plaintiff was provided an attorney through the Court’s Pro Se 
Project. 

                                                3 
 
II.    Motion to Compel Arbitration   

       UnitedHealth asserts that immediately before Plaintiff was hired, he was 

sent an offer letter and UnitedHealth’s Employment Arbitration Policy 

(“Policy”).  (Duraimanickam Decl., Ex. 2.)  The offer letter specifically provides 

“Your agreement to be bound by the terms of the Policy is a condition of your 

employment.  Once you are on board, you will be required to electronically 

acknowledge in Employee Self Service your understanding of the Policy.”  (Id. 

Ex. 1 at p. 5.)   

       The Policy requires UnitedHealth employees to arbitrate any dispute that 

“arises from or relates to employment, including termination of employment.”  

(Id. Ex. 2, Section B.)  The Policy further provides that it applies to ADEA claims, 

state discrimination claims and defamation claims.  (Id.)   

       A.      Standard 

       The Federal Arbitration Act (“FAA”) provides that any agreement to settle 

a controversy by arbitration “shall be valid, irrevocable, and enforceable, save 

upon such grounds that exist in law or equity for the revocation of any contract.” 

9 U.S.C. § 2.  The FAA further instructs, in relevant part: 


       If any suit or proceeding be brought in any of the courts of the United 
       States upon any issue referable to arbitration under an agreement in 

                                          4 
 
      writing for such arbitration, the court in which such suit is pending, upon 
      being satisfied that the issue involved in such suit or proceeding is 
      referable to arbitration under such an agreement, shall on application of 
      one of the parties stay the trial of the action until such arbitration has been 
      had in accordance with the terms of the agreement… 
 
9 U.S.C. § 3.  
 
      In considering a motion to compel arbitration, the Court must first 

determine whether there is a valid agreement to arbitrate.  Keymer v. 

Management Recruiters Int’l, Inc., 169 F.3d 501, 504 (8th Cir. 1999).  The Court 

must then determine whether the parties committed to submit the subject matter 

of the dispute to arbitration.  Mitsubishi Motors Corp. v. Soler Chrysler‐

Plymouth, Inc., 473 U.S. 614, 626 (1985); Keymer, 169 F.3d at 504.  In determining 

whether the parties have agreed to arbitrate, state law contract principles apply, 

in accordance with the general policies governing arbitration agreements.  First 

Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995).   

      B.     Whether Plaintiff’s Claims Fall Within Scope of the Policy 

      The Policy covers “any dispute between an employee and United Health 

Group and any dispute between an employee . . . where the dispute arises from 

or relates to employment, including termination of employment, with 

UnitedHealth Group.”  (Duraimanickam Decl. Ex. 2.)  In his Complaint, Plaintiff 



                                          5 
 
alleges that UnitedHealth engaged in employment related age discrimination 

under the ADEA and the MHRA and that his supervisor defamed him.  Because 

these claims arise from and relate to his employment, it is clear the Policy 

explicitly covers such claims. 

      C.     Whether There Is a Valid Arbitration Agreement 

      Under Minnesota law, a contract is formed when: 1) there is a definite 

offer; 2) acceptance of the offer; and 3) consideration.  Thomas B. Olson & Assoc., 

P.A. v. Leffert, Jay & Polglaze, P.A., 756 N.W.2d 907, 918 (Minn. Ct. App. 2008).  

UnitedHealth argues that the Policy meets these requirements.  

      The Policy is a written offer by UnitedHealth to arbitrate disputes that 

arise from or relate to employment with or termination from UnitedHealth, and 

by accepting the offer of employment, Plaintiff accepted the offer to arbitrate 

employment disputes and his continued employment was consideration for such 

offer.  The offer letter and the Policy clearly stated that acceptance of 

employment and continuation of employment would be deemed to be 

acceptance of the agreement to arbitrate.  In addition, the Policy was sent along 

with the offer letter, giving Plaintiff the opportunity to review its terms prior to 




                                           6 
 
accepting the offer of employment.  The Court thus finds a contract was formed 

when Plaintiff began his employment with UnitedHealth. 

      Plaintiff argues the Policy is nonetheless invalid for a number of reasons.   


             1. Whether Unilateral Modification Provision Renders Policy 
                Illusory. 
                 
      First, Plaintiff asserts the Policy is an illusory contract that was 

unenforceable at its inception because, by its terms, it reserved to UnitedHealth 

the right to unilaterally modify or terminate the Policy.  Section D of the Policy 

provides: 


      UnitedHealth reserves the right to amend, modify, or terminate the Policy 
      effective on January 1 of any year after providing at least 30 days notice of 
      its intent and the substance of any amendment, modification or 
      termination of the Policy.  Notice may be effected by the posting of the 
      notice on the UnitedHealth Group intranet website.  The Policy may only 
      be amended, modified or terminated in writing, effective on January 1 of 
      any year, by the authority of the Senior Executive for Human Capital. 
       
(Duraimanickam Decl. Ex. 2, Section D.)  The Policy further provides that “All 

arbitrations shall be conducted in accordance with the Policy in effect on the date 

the Corporate Legal Department receives the Demand for Arbitration, except 

that any amendments to the Policy made after a claim arises will not be applied 

to proceedings related to that claim.”  (Id., Ex. 2, Section E.)   

                                            7 
 
      Plaintiff argues that Minnesota law recognizes the common law principle 

that when a purported contract allows a party to act in its discretion – and do 

whatever it wants to do – the contract may be deemed illusory.  See Grouse v. 

Group Health Plan, Inc., 306 N.W.2d 114, 116 (Minn. 1981) (finding that no 

contract existed because “due to the bilateral power of termination neither party 

is committed to performance and the promises are, therefore, illusory.”)   


      In support of this argument, Plaintiff cites to decisions from other 

jurisdictions that have held an arbitration agreement was illusory where the 

employer retained the right to amend, modify or terminate the agreement at any 

time, without providing any such change to the agreement would be prospective 

only.  Morrison v. Amway Corp., 517 F.3d 248, 255 (5th Cir. 2008) (citing J.M. 

Davidson Inc. v. Webster, 128 S.W.3d 223 (Tex. 2003) (applying Texas law)).  The 

Morrison case addressed whether Amway could enforce an arbitration 

agreement that was added to the Rules of Conduct after the dispute arose.  The 

court found that under Texas law, because the arbitration agreement did not 

specify that it applied to prospective claims only, “the arbitration agreement was 

illusory and unenforceable  . . . as applied to the claims asserted in the instant 




                                          8 
 
suit.”  Id. at 257.   This case is therefore distinguishable from Morrison as Plaintiff 

agreed to the Policy when he accepted UnitedHealth’s offer of employment. 


      Plaintiff also cites to Harris v. TAP Worldwide, LLC, which found that 

under California law, “[a] contract is unenforceable as illusory when one of the 

parties has the unfettered or arbitrary right to modify or terminate the agreement 

or assumes no obligations thereunder.”  248 Cal. App. 4th 373, 385 (2016). 

Ultimately, however, the court in Harris found the arbitration agreement was not 

illusory because it contained “highly specific language which sharply limits the 

authority [of the employer] to modify the arbitration agreement.”  Id. at 386.  

Specifically, any modifications to the agreement had to be in writing, with 30 

days’ notice and would be subject to future disputes or claims only.  Id. 


      Under Minnesota law, courts have permitted unilateral modifications to 

employment contracts.  See, e.g., Rasschaert v. Frontier Commc’ns Corp., No. 12‐

3108 (DWF/JSM), 2013 WL 1149549 at *6 (D. Minn. Mar. 19, 2013) (citing Roberts 

v. Brunswick Corp., 783 N.W.2d 226, 232‐33 (Minn. Ct. App. 2010) (finding that if 

a unilateral contract existed, the employer effectively modified it; the employee 

handbook provided the employer could amend its policies, the employer notified 

the employees of the change and the employees accepted the modifications by 


                                           9 
 
continuing to work for employer); see also Pershern v. Fiatallis N. Am., Inc., 834 

F.2d 136, 138 (8th Cir. 1987) (“Under Minnesota law, at‐will employment 

contracts may be modified or replaced by unilateral agreements made according 

to standard contract law principles after employment has begun.”)  

      In addition, under Minnesota law, the covenant of good faith and fair 

dealing is implied in arbitration agreements.  In re Hennepin County 1986 

Recycling Bond Litig., 540 N.W.2d 494, 502 (Minn. 1995).  Federal courts have, for 

example, applied this principle in cases involving a consumer arbitration 

agreement, Ikechi v. Verizon Wireless, No. 10‐4554 (JNE/SER), 2012 WL 3079254, 

at * 7 (D. Minn. July 6, 2012), and contracts involving the sale of residential 

mortgages. Residential Funding Co., LLC v. Terrace Mortg. Co., 725 F.3d 910, 

917‐18 (8th Cir. 2013); but see Hunt v. IBM Mid America Employees Fed. Credit 

Union, 384 N.W.2d 853 (Minn. 1986) (declining to read an implied covenant of 

good faith and fair dealing in employment contracts, for fear that to do so would 

subject every termination decision to judicial incursion.)  


      While there is no decision on point applying Minnesota law, there is 

substantial authority finding that where the contractual authority to amend an 

arbitration agreement is limited, such as requiring advance notice of such 


                                          10 
 
changes or that any change would only apply to future disputes or claims, the 

agreement was not illusory.  See, e.g., Serafin v. Balco Props. Ltd., LLC, 235 Cal. 

App. 4th 165, 176 (2015) (finding that an arbitration agreement was not illusory 

because California law prevents a party from exercising a discretionary power in 

bad faith or in a way that deprives the other party of the benefits of the 

agreement); Stern v. HRB Digital, LLC, 2013 WL 12145014, at *4 (W.D. Mo. Aug. 

12, 2013) (applying Missouri law, finding that if right to amend is restricted, such 

as requiring notice to the other party, then the contract is not illusory); Gergeni v. 

Evangelical Lutheran Good Samaritan Society, No. 17‐cv‐4037, 2018 WL 1175228 

(N.D. Iowa Mar. 6, 2018) (finding that unilateral modification provision in 

arbitration agreement did not render agreement substantively unconscionable 

because the provision required notice and restricted the modification to 

prospective claims). 


      The Court finds that the Policy is not rendered invalid due to 

UnitedHealth’s unilateral authority to modify that agreement.  As noted above, 

Minnesota law permits unilateral modifications to employment contracts, and 

has generally recognized an implied covenant of good faith in every contract.  In 

addition, the provision at issue limits UnitedHealth’s ability to modify the terms 


                                          11 
 
of the Policy; changes may only be made in writing, are effective on January 1 of 

any year, and upon 30 days‐notice.  (Duraimanickam Decl., Ex. 2 (Policy, Section 

D.)  Further, the Policy expressly provides “that any amendments to the Policy 

made after a claim arises will not be applied to proceedings related to that 

claim.”  (Id., Section E.)    


              2. Whether Policy Terms are Procedurally or Substantively 
                 Unconscionable. 
                  
       Under Minnesota law, “a contract is unconscionable if no clear‐thinking 

person would make it, or if no such person would accept it.”  Wold v. Dell Fin. 

Servs., 598 F. Supp.2d 984, 988 (D. Minn. 2009).  “In assessing whether an 

agreement is unconscionable, the Court must consider all of the facts and 

circumstances as  whole.”  LeMaire v. Beverly Enterprises MN, LLC, 2013 WL 

104919, *4 (D. Minn. Jan. 9, 2013) (quoting Pickerign v. Pasco Mktg., Inc., 228 

N.W.2d 562, 565 (Minn. 1975)).  Challenges to arbitration clauses on 

unconscionability grounds are routinely rejected by the courts.  Richert v. Nat’l 

Arb. Forum, LLC, No. 09‐763 ADM/JJK, 2009 WL 3297565, at *13 (D. Minn. Oct. 

13, 2009) (citing Siebert v. Amateur Athletic Union of the United States, Inc., 422 

F. Supp.2d 1033, 1041‐44 (D. Minn. 2006) and Hunt v. Up North Plastics, Inc., 980 

F. Supp. 1046 , 1050‐51 (D. Minn. 1997)).   
                                          12 
 
      Plaintiff argues that the Policy is not valid because it is both procedurally 

and substantively unconscionable.  Plaintiff first argues that when he was 

provided the offer of employment together with the Policy, the parties were in an 

unequal bargaining position because Plaintiff had no ability to negotiate the 

Policy’s terms.  Plaintiff argues that Minnesota courts direct that such contracts 

should be subjected to special scrutiny.  See Gooden v. Vill. Green Mgmt. Co., 

No. 02‐835 (JRT/SRN), 2002 WL 31557689, at *3 (D. Minn. Nov. 15, 2002).  


      The Court finds this argument to be without merit.  First, the Supreme 

Court has held that mere inequality in bargaining power is not a sufficient basis 

to hold an arbitration agreement unenforceable.  Gilmer v. Interstate/Johnson 

Lane Corp., 500 U.S. 20, 33 (1991).  Next, Plaintiff has failed to show that prior to 

accepting employment, he was not given the ability to consult with an attorney 

or to negotiate different terms.  See Baker v. Science Applications Intern. Corp., 

No 07‐25‐6, 2008 WL 1723477, at *1 (8th Cir. Ap. 15, 2008) (noting plaintiff had 

the arbitration agreement for 23 days before signing it, during which time he 

could have consulted with an attorney, negotiate new terms or seek other 

employment).  The record demonstrates that Plaintiff was provided the offer 

letter and Policy on December 22, 2014, and that Plaintiff electronically signed 


                                          13 
 
the Policy on January 12, 2015.  (Duraimanickam Decl. ¶¶ 2 and 3, Exs. 1 and 2.)  

Plaintiff thus had 21 days during which he could have consulted with an 

attorney or sought different employment before accepting UnitedHealth’s offer. 


       Plaintiff next argues that the Policy is procedurally unconscionable 

because UnitedHealth failed to provide Plaintiff with the rules that would 

govern arbitration.  The Policy incorporates by reference the AAA Rules, but 

UnitedHealth never provided Plaintiff with a copy of said rules, or even a link to 

the rules.  It is Plaintiff’s position that failure to provide a copy of the arbitration 

rules to which the employee will be bound supports a finding of procedural 

unconscionability.   See Reyes v. United Healthcare Serv., Inc., 2014 WL 3926813, 

at *3 (C.D. Cal. Aug. 11, 2014) (pursuant to California law, the court found that 

arbitration policy was procedurally unconscionable where employer‐imposed 

agreement on employees as a condition of employment with no opportunity to 

negotiate and because employer failed to provide a copy of the arbitration rules 

to employee).  The cases cited by Plaintiff in support of this particular claim are 

not persuasive, nor binding on this Court as they are based on California state 

law.    




                                           14 
 
      Minnesota law requires the Court to consider all of the facts and 

circumstances when deciding whether a contract is unconscionable, and in doing 

so, the Court finds the mere failure to provide Plaintiff a copy of the AAA Rules 

does not render the agreement one where no clear‐thinking person would accept 

it.  Wold, 598 F. Supp.2d at 988.  The AAA Rules are readily available online, and 

Plaintiff has not demonstrated that he asked for a copy of the rules and 

UnitedHealth denied him access to the rules.  Accordingly, failure to provide 

Plaintiff a copy of the AAA Rules does not render the Policy procedurally 

unconscionable. 


      Plaintiff further argues that the Policy includes two provisions that are 

substantively unconscionable: 1) the provision allowing UnitedHealth to 

unilaterally modify the Policy; and 2) the provisions that sharply limit the 

discovery to which Plaintiff would be entitled.  The Court rejects the claim that 

the provision allowing UnitedHealth to unilaterally modify the Policy is 

substantively unconscionable for the same reasons such provision does not 

render the Policy illusory. 


      As to the claims regarding discovery, whether an arbitration agreement is 

unconscionable due to limited discovery is a question for the arbitrator.  Siebert, 


                                         15 
 
422 F. Supp. 2d at 1043 (finding it was proper to allow arbitrator to decide in the 

first instance the validity of provisions in arbitration agreement regarding the 

limiting of discovery, waiving punitive damages, unilateral modification of 

agreement and forum selection clause) (citing Gannon v. Circuit City Stores, Inc., 

262 F.3d 677, 682 (8th Cir. 2001)); Atcas v. Credit Clearing Corp. of Am., 197 

N.W.2d 448, 452 (Minn. 1972) (finding issue of arbitrability is to be first 

determined by arbitrator).   


       In this case, the Policy provides the arbitrator “the authority to resolve all 

issues concerning discovery that may arise between the parties.  In addition, the 

arbitrator shall have the authority to issue subpoenas for the appearance of 

witnesses or the production of documents pursuant to applicable law.”   

(Duraimanickam Decl., Ex. 2 (Policy, Section C (14)(e)).)  Because this provision 

makes clear the parties agreed that the arbitrator would have the authority to 

determine discovery issues, whether the limitations on discovery renders the 

agreement unconscionable should be decided in the first instance by the 

arbitrator.   


       Based on the above, the Court will grant UnitedHealth’s motion to compel 

arbitration. 


                                          16 
 
      IT IS HEREBY ORDERED that Defendant UnitedHealth’s Motion to 

Compel Arbitration [Doc. No. 16] is GRANTED, and this action is STAYED 

pending arbitration. 

Date:  February 13, 2019 

                                /s Michael J. Davis_______________________ 
                                Michael J. Davis 
                                United States District Court 
       




                                        17 
 
